       Case 7:19-cv-00407 Document 51 Filed on 04/06/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                          Plaintiff,            §
                                                §
 v.                                             §          CASE NO. 7:19-CV-407 (Lead)
                                                §          (consolidated with Case No.
                                                §          7:21-CV-006; Tracts RGV-WSL-
                                                §          3009-1 and RGV-WSL-3009-1E)
                                                §
 23.311 ACRES OF LAND, MORE OR                  §
 LESS, SITUATE IN HIDALGO COUNTY,               §
 STATE OF TEXAS; AND FRANK                      §
 SCHUSTER FARMS, INC.                           §
                                                §
                        Defendant.              §

                  DEFENDANT FRANK SCHUSTER FARMS, INC.
                    AND EL SABINO FAMILY FARMS, LLC’S
      UNOPPOSED SECOND MOTION TO EXTEND THE STAY ON CONSTRUCTION
      AND MOTION TO EXTEND THE STAY ON CONDEMNATION PROCEEDINGS

        Defendants Frank Schuster Farms, Inc. and El Sabino Family Farms, LLC, hereinafter

referred to collectively as “Defendants,” files this Unopposed Second Motion to Extend the Stay

on Construction and Motion to Extend the Stay on Condemnation Proceedings and would

respectfully show the Court as follows:

        1. This is a statutory condemnation proceeding by which the United States of America

(the “Government”) seeks to acquire real property in fee simple from Defendants for construction

of a border barrier and related appurtenances.      The Government has filed a Complaint in

Condemnation (Dkt. #1) and a Declaration of Taking (Dkt. #2) and deposited the government’s

estimate of just compensation (Dkt. #5).

        2. On January 20, 2021, President Biden was inaugurated and following his inauguration
     Case 7:19-cv-00407 Document 51 Filed on 04/06/21 in TXSD Page 2 of 5




he signed an executive Order entitled Proclamation on the Termination of Emergency With

Respect To The Southern Border Of The United States And Redirection of Funds Diverted to

Border Wall Construction (the “Proclamation”). See Exhibit A, Proclamation on the Termination

of Emergency With Respect To The Southern Border Of The United States And Redirection of

Funds Diverted to Border Wall Construction, 2021 WL 197402 (January 20, 2021), available at

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/proclamation-

termination-of-emergency-with-respect-to-southern-border-of-united-states-and-redirection-of-

funds-diverted-to-border-wall-construction/.     The Court can take judicial notice of the

Proclamation and Defendants request the Court take judicial notice of the Proclamation. See FED.

R. EVID. 201 (b).

       3.      Among other things, the Proclamation provides as follows:

       (a) The Secretary of Defense and the Secretary of Homeland Security, in
       consultation with the Director of the Office of Management and Budget, shall direct
       the appropriate officials within their respective departments to:

               (i) pause work on each construction project on the southern border wall,
               to the extent permitted by law, as soon as possible but in no case later than
               seven days from the date of this proclamation

                                              ***
       (b) The pause directed in subsection (a)(i) of this section shall apply to wall
       projects funded by redirected funds as well as wall projects funded by direct
       appropriations. . . .

Exhibit A, Proclamation.

       4.      “[E]xecutive orders clearly carry the force and effect of law if they are issued

pursuant to constitutional or statutory authority.” Legal Aid Soc. of Alameda Cty. v. Brennan, 381

F. Supp. 125, 130 (N.D. Cal. 1974), aff'd in part, 608 F.2d 1319 (9th Cir. 1979) (“This particular

executive order and its direct antecedents have consistently been held to be based on statutory

authority resting with the President to provide for procurement, utilization, and management of



                                                 2
      Case 7:19-cv-00407 Document 51 Filed on 04/06/21 in TXSD Page 3 of 5




government property.” (citing Contractors Ass'n of Eastern Pennsylvania v. Secretary of Labor,

442 F.2d 159, 166-171 (3d Cir.), cert. denied, 404 U.S. 854, 92 S.Ct. 98, 30 L.Ed.2d 95 (1971);

Farkas v. Texas Instrument, Inc., 375 F.2d 629, 632 n. 1 (5th Cir.), cert. denied, 389 U.S. 977, 88

S.Ct. 480, 19 L.Ed.2d 471 (1967)).

        5.      The Proclamation orders that all construction work on the border wall project

should “pause” and the Defendants seek an order from the Court to ensure that all construction

work is “pause[d]” pursuant to the Proclamation.

        6.      The Defendants anticipated the Proclamation and Government’s action following

the ordered pause, would very likely cause significant changes in the project or the manner in

which the project was to be constructed or completed. Any change in the project could have

dramatic impacts on the valuation issues the parties are currently litigating.

        7.      So as to avoid incurring significant unnecessary cost and expense associated with

expert witnesses that have been or will be retained to analyze compensation-related issues on the

subject property and any subsequent change in the border wall project, the Defendants filed a

motion to stay the proceedings on February 5, 2021 (Dkt # 45) and the Court granted an order for

sixty (60) day stay in these condemnation proceedings (Dkt # 49).

        8.      Although Defendants anticipated receiving guidance of the Government’s plan

within 60 days of the above Proclamation, the Defendants have not received any guidance at this

time. Indeed, Defendants have been advised that the Government has not received the guidance

that was anticipated, and as a result, an additional sixty (60) day stay is requested. Accordingly,

to avoid incurring unnecessary cost and expense, the Defendants request an additional sixty (60)

day stay as to all deadlines in this matter.




                                                  3
      Case 7:19-cv-00407 Document 51 Filed on 04/06/21 in TXSD Page 4 of 5




        9.         “The District Court has broad discretion to stay proceedings as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Nevada v. United

States Dep’t of Labor, 227 F. Supp.3d 696, 698 (E.D. Tex. 2017) (“A district court has broad

discretion to stay proceedings in the interest of justice and to control its docket.”). It would be in

the interest of justice to stay these proceedings, including the interests of both parties and the

interest of judicial efficiency to the Court. See Cheney v. U.S. Dist. Court for Dist. of Columbia,

542 U.S. 367, 385 (2004) (reasoning that “‘the high respect that is owed to the office of the Chief

Executive . . . is a matter that should inform the conduct of the entire proceeding, including the

timing and scope of discovery’” (quoting Clinton v. Jones, 520 U.S. 681, 707 (1997))).

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants prays that their Second Motion

to Extend the Stay on Construction and Motion to Extend the Stay on Condemnation Proceedings

be granted, and the United States shall provide a status report updating the Court at the end of the

stay period, and granted for such other and further relief to which they may show themselves to be

justly entitled.

                                 Respectfully submitted,

                                 BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                                 808 Nueces Street
                                 Austin, Texas 78701
                                 Ph: (512) 478-4995
                                 Fax: (512) 478-6022

                                 By:     /s/ Nicholas P. Laurent
                                         Roy R. Brandys
                                         Attorney-in-Charge
                                         Texas Bar Number 02883550
                                         Southern District of Texas No. 31963
                                         brandys@barronadler.com
                                         Nicholas P. Laurent
                                         Texas Bar Number 24065591



                                                   4
     Case 7:19-cv-00407 Document 51 Filed on 04/06/21 in TXSD Page 5 of 5




                                     Southern District of Texas No. 1090833
                                     laurent@barronadler.com

                              ATTORNEYS FOR DEFENDANTS,
                              FRANK SCHUSTER FARMS INC. and
                              EL SABINO FAMILY FARMS, LLC




                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(d), I have conferred with counsel for Plaintiff and Plaintiff is

unopposed to the relief requested.

                                     /s/ Nicholas P. Laurent
                                     Nicholas P. Laurent




                                 CERTIFICATE OF SERVICE

       I, Nicholas P. Laurent, Attorney for Defendants Frank Schuster Farms, Inc. and El Sabino

Family Farms, LLC, hereby certifies that on April 6, 2021, I electronically filed the foregoing

using the Court’s CM/ECF system which will send service notification to all counsel of record.

                                                    By:     /s/ Nicholas P. Laurent
                                                            Nicholas P. Laurent




                                                5
